DETAILED ACTION
		This Office action is in response to the response to the Preinterview first office action filed on March 18, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Pape on April 20, 2022.
The application has been amended as follows: 

1.	(Currently Amended) An apparatus, comprising:
a voltage regulator circuit coupled to a regulated power supply node and configured to generate a power signal on the regulated power supply node using a reference voltage level; and
a control circuit configured to:
set a threshold value using a determined value of a leakage current for a load circuit coupled to the regulated power supply node;
determine an operating mode using results of a comparison of [[a]] the threshold value and a load current being drawn from the regulated power supply node by [[a]] the load circuit; 
set, in a first operating mode, the reference voltage level independently of the load current; and
set, in a second operating mode, the reference voltage level using the load current.

2.	(Currently Amended) The apparatus of claim 1, wherein to determine the value of the leakage current, the control circuit is : 
	cause the load circuit to enter an idle state; and 
	measure a current value for the leakage current.

3.	(Currently Amended) The apparatus of claim [[2]] 1, wherein the control circuit is further configured to select the second operating mode in response to a determination that the load current is greater than the determined value of the leakage current.

4.	(Currently Amended) The apparatus of claim [[2]] 1, wherein the control circuit is further configured to determine the value of the leakage current of the load circuit using one or more measurements of operating conditions of the load circuit.


7.	(Currently Amended) A method comprising:
	generating, by a power conversion circuit, a power signal on a regulated power supply node using a voltage level of a reference signal;
	monitoring, by the power conversion circuit, a value of a load current being drawn from the regulated power supply node by a load circuit; 
	setting, by the power conversion circuit, a threshold value using a determined value for a leakage current of the load circuit; and
	in response to determining that the value of the load current is less than [[a]] the threshold value, setting, by the power conversion circuit, the reference signal to a constant voltage level, and otherwise, modifying, by the power conversion circuit, the voltage level of the reference signal using the value of the load current.

8.	(Currently Amended) The method of claim 7, further comprising determining the leakage current by:
	
	
	accessing a stored base value of the leakage current for the load circuit; and 
	determining a current value of the leakage current using the base value and one or more measurements.

9.	(Currently Amended) The method of claim [[8]] 7, further comprising determining the leakage current of the load circuit using temperature information received from the load circuit.

11.	(Currently Amended) The method of claim [[8]] 7, further comprising determining the leakage current of the load circuit by:
	causing the load circuit to enter an idle state; and 
	measuring a current value for the leakage current.

13.	(Currently Amended) An apparatus, comprising:
	a first phase circuit coupled to a regulated power supply node and configured, in response to being enabled, to generate a first power signal on the regulated power supply node using a first reference voltage level that is independent of a load current being drawn from the regulated power supply node by a load circuit; 
	a second phase circuit coupled to the regulated power supply node and configured, in response to being enabled, to generate a second power signal on the regulated power supply node using a second reference voltage level that is based on the load current; and
	a control circuit configured to:
		set a threshold value based on an idle state current corresponding to the load current while the load circuit is in an idle state; and
		enable the first phase circuit in response to a determination that the load current is less than or equal to [[a]] the threshold value. 

14.	(Currently Amended) The apparatus of claim 13, wherein the control circuit is further configured to determine the idle state current of the load circuit using temperature information received from a temperature sensor.

15.	(Currently Amended) The apparatus of claim [[14]] 13, wherein the control circuit is further configured to determine the idle state current of the load circuit using fabrication process information received from the load circuit.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a control circuit configured to: set a threshold value using a determined value of a leakage current for a load circuit coupled to the regulated power supply node; determine an operating mode using results of a comparison of the threshold value and a load current being drawn from the regulated power supply node by the load circuit; set, in a first operating mode, the reference voltage level independently of the load current; and set, in a second operating mode, the reference voltage level using the load current” in combination with all other claim limitations. Claims 2-6 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 7, the prior art of record fails to disclose or suggest “setting, by the power conversion circuit, a threshold value using a determined value for a leakage current of the load circuit; and in response to determining that the value of the load current is less than the threshold value, setting, by the power conversion circuit, the reference signal to a constant voltage level, and otherwise, modifying, by the power conversion circuit, the voltage level of the reference signal using the value of the load current” in combination with all other claim limitations. Claims 8-12 depend directly or indirectly from claim 7, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 13, the prior art of record fails to disclose or suggest “a control circuit configured to: set a threshold value based on an idle state current corresponding to the load current while the load circuit is in an idle state; and enable the first phase circuit in response to a determination that the load current is less than or equal to the threshold value” in combination with all other claim limitations. Claims 14-20 depend directly or indirectly from claim 13, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838